Citation Nr: 0310049	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-19 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as PTSD and insomnia.

2.  Entitlement to service connection for a cervical spine 
disorder, claimed as a neck disability.

3.  Entitlement to service connection for a shoulder 
condition.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for allergies.

6.  Entitlement to service connection for sinusitis and 
rhinitis.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

9.  Entitlement to service connection for herpes simplex.

10.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1997 and later RO rating decisions that denied 
service connection for the disabilities listed on the first 2 
pages of this decision.  In June 2002, the Board notified the 
veteran of information needed from him in order to assist him 
in the development of his claims.  The record does not show 
receipt of a reply to the June 2002 Board letter.



FINDINGS OF FACT

1.  PTSD related to a stressor in service is not 
demonstrated.

2.  A cervical spine disorder was not present in service or 
for many years later, and is not related to a disease or 
injury in service.

3.  A disorder of the right or left shoulder was not present 
in service or for many years later, and is not related to a 
disease or injury in service.

4.  A back disorder was not present in service or for many 
years later, and is not related to a disease or injury in 
service.

5.  Allergies were not present in service or for many years 
later, and are not related to an incident of service, 
including exposure to agent orange.

6.  Rhinitis or sinusitis was not present in service or for 
many years later, and is not related to an incident of 
service, including exposure to agent orange.

7.  Bronchitis was not present in service or for many years 
later, and is not related to an incident of service, 
including exposure to agent orange.

8.  IBS was not present in service or for many years later, 
and is not related to an incident of service, including 
exposure to agent orange.

9.  Herpes simplex was not present in service or for many 
years later, and is not related to an incident of service, 
including exposure to agent orange.

10. Headaches were not present in service or for many years 
later, and are not related to an incident of service, 
including exposure to agent orange.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service; nor may this 
condition be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Right and left shoulder pain syndromes were not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

4.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated by active service; nor may this 
condition be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  A disorder manifested by allergies was not incurred in or 
aggravated by active service; nor may such a disorder be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

6.  Rhinitis and sinusitis were not incurred in or aggravated 
by active service; nor may these conditions be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

7.  Bronchitis was not incurred in or aggravated by active 
service; nor may bronchitis be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

8.  IBS was not incurred in or aggravated by active service; 
nor may this condition be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

9.  Herpes simplex was not incurred in or aggravated by 
active service; nor may herpes simplex be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

10.  Headaches were not incurred in or aggravated by active 
service; nor may headaches be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  In 
a May 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims.  This letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  In a June 2002 letter, the 
Board advised the veteran of the evidence needed to assist 
him in the development of his claims, and the record does not 
show receipt of a reply to this letter.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for PTSD

A.  Factual Background

The veteran had active service from October 1968 to May 1970.  
He served in Vietnam from March 1969 to May 1970.

Service documents reveal that the veteran's unit participated 
in campaigns while he was in Vietnam.  Those records reveal 
that he received various awards and decorations that do not 
denote combat participation.

Service medical records shows that the veteran underwent a 
medical examination for induction into service in October 
1968.  He gave a history of nervous trouble at that time.  It 
was noted that he had had 5 to 6 bowel movements per day, 
intermittently, for the last month and that he was very 
nervous, especially with his draft coming up.  A psychiatric 
disability was not found.  The service medical records, 
including the report of his medical examination in May 1970 
for separation from service, do not show the presence of a 
psychiatric disability.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from the early 1970's to 2000.  The more salient medical 
reports related to the claims considered in this appeal are 
discussed in the appropriate sections of this decision.

The veteran underwent a VA agent orange examination in 
January 1995.  He gave a history of insomnia since his return 
from Vietnam.  The diagnoses included chronic insomnia.  PTSD 
was not found.

In correspondence dated in October 1999, the veteran reported 
that he was exposed to rocket attacks while driving a truck 
in Vietnam.  He stated that he saw comrades injured or 
killed, and that he saw various dead bodies of civilians.  He 
reported that an exploding truck tire killed one of his 
comrades in Vietnam.

A service department medical report shows that the veteran 
underwent physical examination in December 1999.  The 
assessments included major depressive disorder and possible 
history of dysthymic disorder.

A statement dated in March 2000 was received from a service 
comrade of the veteran.  The statement was to the effect that 
comrades of the veteran were injured or killed while he was 
in Vietnam.  It was noted that the unit was subject to sniper 
attacks and that one comrade was killed while fixing a flat 
tire on a truck.

The veteran underwent a VA social survey in August 2000.  He 
gave a history of a troubled childhood, including being 
almost raped by a 14-year old boy when he was 9-years of age.  
He described a troublesome war experience in Vietnam having 
endured physical injuries on the job as a carpenter and 
driver.  He reported seeing casualties of the war but never 
seeing anyone killed.

In August 2000, the veteran underwent a VA psychiatric 
examination.  He gave a history of a troubled childhood, 
including almost being raped by another boy.  He reported 
that his base was rocketed at night and that he saw 
casualties while in Vietnam.  He reported that he was not 
involved in combat in service.  The Axis I diagnosis was 
PTSD.  The examiner noted that the veteran had PTSD stemming 
from his childhood experiences.  The examiner who reviewed 
the evidence in the veteran's claims file noted that there 
was no evidence he was retraumatized while in service. 

The veteran testified before the undersigned sitting at the 
RO in June 2001.  He testified to the effect that he was 
almost raped as a child and that he experienced stressors 
while in Vietnam in service.  His testimony was to the effect 
that his base was subject to sniper attacks and that he saw 
atrocities while in Vietnam.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service stressors 
as set forth below:
(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-
service personal assault, evidence from 
sources other than the veteran's service 
records may corroborate the veteran's 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim 
that is based on in-service personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f).  

While the evidence indicates the presence of PTSD, there is 
no competent evidence in this case that links his PTSD to an 
incident of service.  The evidence indicates that the veteran 
was traumatized in childhood, and the examiner who conducted 
the veteran's VA psychiatric examination in August 2000 
linked the veteran's PTSD to this incident.  The examiner at 
that time reviewed the evidence in the veteran's claims file 
and concluded that there was no indication of 
retraumatization while in service.

The evidence does not show that the veteran is a combat 
veteran or that he was a prisoner-of-war while in service.  
Nor does the evidence corroborate his statements regarding 
the claimed stressors in service.  Although, there is no need 
for the evidence to corroborate every detail of a claimed 
stressor there must be some independent evidence that the 
stressor occurred.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The veteran and a comrade allege that their unit was 
subjected to sniper and mortar attacks while in Vietnam, but 
this evidence is not credible in the absence of official 
documents of such incidents.  If the evidence regarding these 
reported stressful incidents were considered credible, there 
is still no competent evidence that links the veteran's PTSD 
to such incidents.  

The veteran's statements and testimony regarding the cause of 
his PTSD is not considered credible evidence because the 
record does not show that he has the training, education or 
experience to make medical statements, diagnoses or opinions.  
38 C.F.R. § 3.159(a)(1) (2002); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of PTSD related to a 
stressful incident of service.  The preponderance of the 
evidence is against the claim for service connection for 
PTSD, and the claim is denied.

II.  Service Connection for a Cervical Spine Disorder, 
Shoulder Condition, and Back Disorder

A.  Factual Background

Service medical records do not show that the veteran was seen 
for problems with his cervical spine, a shoulder or back.  
The report of his medical examination in May 1970 for 
separation from service is negative for a cervical spine, 
shoulder or back disorder.  These records do not show that 
the veteran was seen for injuries sustained in a truck 
accident.

The report of the veteran's VA agent orange examination in 
January 1995 notes that he sustained a musculoskeletal injury 
of the right shoulder while working in civil service.  A 
cervical spine, shoulder or back disorder was not found.

In a statement dated in March 1997, the veteran related that 
he had been in a truck accident while in service in Vietnam.  
He reportedly sustained a neck jerk, soreness of the back and 
shoulder region, and swelling of the neck area.

A private medical report reveals that a MRI (magnetic 
resonance imaging) scan of the veteran's cervical spine was 
taken in August 1997.  The most severe finding was at the C5-
6 level where there was a generalized posterior disc bulge 
coupled with a mild protrusion centrally and in the right 
lateral canal.  This caused effacement of CSF (cerebrospinal 
fluid) dorsal and ventral to the cord as well as mild cord 
compression.  In addition there appeared to be bilateral C5 
vertebral body neural foraminal narrowing due to 
uncovertebral facet hypertrophy with findings more marked on 
the left than the right.  There was a moderate disc bulge at 
the C6-7 level that did not appear to cause cord compression 
or distortion, but there was bilateral C6 vertebral body 
neural foraminal narrowing due to uncovertebral facet 
hypertrophy with findings more marked on the left.  There 
were mild disc bulges at C3-4 that were of questionable 
significance.

A statement dated in September 1997 from a service comrade of 
the veteran was received.  This statement is to the effect 
that the veteran was in an accident while driving a truck in 
Viet Nam.

A private medical report shows that an EMG (electromyograph) 
study of the veteran's symptomatic left upper extremity and 
the corresponding cervical paraspinous muscle was performed 
in September 1997.  The impression was no evidence of 
myopathy or denervation, etc.  It was noted that the veteran 
had a mild to moderate bilateral median entrapment at the 
wrist consistent with a bilateral carpal tunnel syndrome, but 
that clinical correlation was necessary.

A private medical report dated in December 1997 shows that 
the veteran was seen for question of thoracic outlet 
syndrome.  The assessment was multiple pain syndromes with 
obvious hypertrophy/spasm of the muscles of the neck and 
shoulder girdle.  The examiner opined that it was unlikely 
that the veteran had thoracic outlet syndrome, but that he 
could have some pain in the neck and chest areas due to 
irritated nerve roots.

Medical literature was received in 1998 and 1999.  This 
literature discusses various conditions, including muscle 
pain and spinal cord injuries. 

A private medical report dated in July 1999 notes that the 
veteran had cervical disc disease at C5-6.  The examiner 
opined that some of the veteran's medical problems could be 
related to injuries while in Vietnam.

A private medical report shows that the veteran was examined 
in August 1999.  A MRI scan of the lumbosacral spine in July 
1999 reportedly revealed mild multi-level degenerative disc 
disease.  It was noted that previous imaging had documented 
degenerative disc disease of the cervical spine.  The 
impressions included degenerative disk disease of the 
cervical spine, left chest pain possibly related to the 
degenerative disc disease with radiculopathy, low back pain 
secondary to degenerative disc disease of the lumbosacral 
spine, and probable fibromyalgia.

A VA outpatient report shows that the veteran was seen in 
September 1999.  The assessment was chronic pain, 
fibromyalgia.

A private medical report dated in November 1999 notes that 
the veteran had undergone a MRI scan of the cervical spine in 
August 1997 and a MRI scan of the lumbar spine in July 1999.  
The impressions were multiple level lumbar disc degeneration 
and foraminal stenosis without radiculopathy, and 2-level 
cervical disc protrusion at C5-6 and C6-7, with neck and left 
arm pain.

A private medical report dated in December 1999 notes that an 
MRI and CT (computed tomography) scan of the lumbar spine 
showed degenerative disc disease at all levels except the L5-
S1 that was fairly normal.  The impressions were chronic 
pain, multilevel lumbar disc degeneration without spinal 
stenosis or nerve compression, and neck pain with possible 
radicular symptoms consistent with degenerative disc disease.

The veteran testified before the undersigned sitting at the 
RO in June 2001.  His testimony was to the effect that he had 
sustained injuries to his back and neck/shoulder area in 
truck accidents in Vietnam.

B.  Legal Analysis

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records are negative for injuries to the 
neck, back or any shoulder.  Nor do these records reveal that 
the veteran was treated for injuries sustained in a truck 
accident.

The post-service medical records reveal that the veteran has 
degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbosacral spine, and a pain syndrome in 
the right and left shoulder areas.  The post-service medical 
evidence does not demonstrate these conditions until the late 
1990's, many years after the veteran's separation from 
service, and there is no competent evidence that links those 
conditions to an incident in service.  A private medical 
report dated in July 1999 indicates that the veteran's 
medical problems may be due to injuries sustained in Vietnam, 
but this evidence is equivocal because the opposite is 
equally true.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Medical literature was received regarding the nature of the 
veteran's disabilities, but this evidence does not link any 
of his conditions to an incident of service.

A statement from a service comrade of the veteran notes that 
the veteran was in a truck accident in service, but this 
evidence is of slight credibility in the absence of any 
official documents to corroborate the accident.  Nor does 
this evidence indicate that the veteran sustained a neck, 
shoulder or back injury in the reported accident.

Statements and testimony from the veteran are to the effect 
that he has back, neck, and shoulder conditions due to truck 
accidents in service, but this evidence is not considered 
competent because the record does not show that he has the 
training, education or experience to make medical statements, 
diagnoses or opinions.  38 C.F.R. § 3.159(a)(1) (2002); 
Espiritu, 2 Vet. App. 492.

The evidence as a whole does not show the presence of a 
cervical spine, shoulder or back disorder in service or for 
many years later, and does not link any such disorder to an 
incident of service.  The preponderance of the evidence is 
against the claims for service connection for cervical spine, 
shoulder, and back conditions, and the claims are denied.

III.  Service Connection for Allergies, Sinusitis and 
Rhinitis, Bronchitis, Herpes Simplex, and Headaches

A.  Factual Background

Service medical records reveal that the veteran underwent a 
medical examination for induction into service in October 
1988.  On a report of medical history, he gave a history of 
severe cough or severe headache; and ear, nose or throat 
trouble.  It was noted that he had frequent mild headaches 
that were relatively asymptomatic and frequent upper 
respiratory infections that were controlled with medication.  
The service medical records do not show that the veteran was 
seen for problems with allergies, sinusitis or rhinitis, 
bronchitis, herpes simplex or headaches.  Nor were such 
conditions found at the time of his medical examination in 
May 1970 for separation from service.  A chest X-ray at that 
time was reportedly negative.

Private medical records show that the veteran was seen in the 
1970's for upper respiratory problems and various other 
complaints.  In December 1975, he had various complaints 
related to the flu, including headaches.  A report of his 
treatment in December 1977 notes that he was having another 
sinus headache.  A report of his treatment on June 5, 1978, 
notes that he had sinusitis with a lot of allergic symptoms.  

Private medical reports of his treatment in the 1980's and 
1990's show that he was seen for allergy and sinus problems.  
In January 1990, he underwent allergy tests.  The impression 
was allergic rhinitis with a component of vasomotor rhinitis.

A private medical report shows that a CT scan of the 
veteran's head was taken in February 1994.  The impression 
was chronic inflammatory changes in both maxillary and 
ethmoid sinuses more on the left than the right.

The report of the veteran's VA agent orange examination in 
January 1995 notes that he complained of chronic throat 
infections.  The diagnoses included allergic rhinitis and 
sinusitis, bronchitis with multiple tests for allergies, 
active herpes simplex, and chronic mixed muscle tension 
headaches.

A private medical report dated in March 1998 shows that the 
veteran was seen for complaints of left facial pain, 
persistent nasal and chest congestion, and multiple 
allergies.  The assessments were atopic rhinitis; sinusitis, 
most likely related to rhinitis; bronchitis secondary to 
chronic congestion and probably secondary to bacterial 
infection; and headache, probably multifactorial related to 
sinusitis as well as arthritis of the cervical spine.

A private medical report reveals that the veteran underwent 
neurological evaluation in July 1998.  The impression was 
left hemicranial headache with neck pain.

A private medical report shows that the veteran underwent 
physical examination in August 1999.  The impression was 
headache that was probably multifactorial, in part related to 
degenerative disc disease of the cervical spine.

The veteran testified at a hearing before the undersigned 
sitting at the RO in June 2001.  His testimony was to the 
effect that he had various conditions, including allergies, 
sinusitis and rhinitis, bronchitis, herpes simplex, and 
headaches that were related to exposure to agent orange in 
Vietnam.

B.  Legal Analysis

The evidence shows that the veteran served in Vietnam during 
the Vietnam Era while in service.  Under the circumstances, 
he is presumed to have been exposed to agent orange in 
service.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. 
§ 3.307(a)(6) (2002) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption of 38 C.F.R. § 3.307(d) (2002) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma; respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea); 
soft-tissue sarcoma, and type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes).  38 C.F.R. 
§ 3.309(e) (2002).  The diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2).  A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have exposed during such service to agent orange, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to agent orange.  38 U.S.C.A. § 1116(f).

In this case, the service medical records indicate that the 
veteran had problems with headaches and ears, nose, and 
throat trouble prior to service because he gave a history of 
such problems at the time of his medical examination in 
October 1968 for induction into service.  The service medical 
records, however, do not show the presence of a chronic 
headache disorder, a chronic disorder manifested by 
allergies, rhinitis or sinusitis, respiratory disease or 
herpes simplex.

The post service medical records indicate that the veteran 
had problems with allergies, sinuses, and headaches around 
the mid 1970's, rhinitis in the 1980's, and bronchitis and 
herpes simplex in the 1990's.  The competent evidence of 
record, however, does not link the veteran's allergy 
problems, sinusitis or rhinitis, bronchitis, herpes simplex 
or headaches to an incident in service, including exposure to 
agent orange.  Nor are any of these conditions a disability 
that may be service connected on a presumptive basis due to 
exposure to agent orange in service under the above-noted 
statutory and legal criteria.

Statements and testimony from the veteran are to the effect 
that his sinus problems, rhinitis and sinusitis, bronchitis, 
herpes simplex, and headaches are due to exposure to agent 
orange in Vietnam, but this lay evidence is not credible 
because the record does not show that he has the training, 
education or experience to make medical diagnoses, opinions 
or statements.  38 C.F.R. § 3.159(a)(1); Espiritu, 2 Vet. 
App. 492.

After review of all the evidence, the Board finds that it 
does not demonstrate the presence of a disorder manifested by 
allergies, rhinitis or sinusitis, bronchitis, herpes simplex 
or headaches in service or for many years later, and does not 
link any of these conditions to an incident of service, 
including exposure to agent orange.  The preponderance of the 
evidence is against the claims for service connection for a 
disorder manifested by allergies, rhinitis and sinusitis, 
bronchitis, herpes simplex, and headaches, and those claims 
are denied.

IV.  Service Connection for IBS

A.  Factual Background

Service medical records reveal that the veteran underwent 
medical examination in October 1968 for induction into 
service.  At that time, he gave a history of stomach, liver 
or interstitial trouble, and of recent gain or loss of 
weight.  It was noted that he had had 5 to 6 bowel movements 
a day, intermittingly, for the last month and that he was 
very nervous, especially about his draft coming up.  A 
gastrointestinal (GI) disorder was not found.  Nor do the 
service medical records show treatment for a GI problem, and 
a GI disorder, including IBS, was not found at the time of 
his medical examination in May 1970 for separation from 
service.

Private medical records show that the veteran was seen for GI 
problems from July to December 1974.  In July 1974, he was 
seen for general aches with various problems, including 
diarrhea.  In October 1974, he was seen for various GI 
complaints, including gas, nausea, and diarrhea.  He was 
treated with medication and he was recommended for further 
study.  A report of treatment in December 1974 notes that he 
had had a negative upper GI study, negative esophagram, 
negative GB (gallbladder) X-rays, negative barium enema, and 
negative sigmoidoscopy.  He was still having gas.  He was 
given some Librax.

A private medical report of the veteran's treatment in 1989 
reveals that he was having problems with diarrhea.  The 
etiology of the diarrhea was unknown.

The report of the veteran's VA agent orange examination in 
January 1995 notes a history of IBS and chronic diarrhea, and 
that he had been using codeine.  The diagnosis was IBS.

A private medical report shows that the veteran was evaluated 
in April 1998 for a variety of problems.  He complained of a 
sensitive stomach, that he changed his diet, and that he had 
recurrent diarrhea with a variety of foods.  The diagnoses 
included history of IBS and normal abdominal ultrasound with 
borderline common bile duct.

A private medical report dated in October 1998 reveals that 
the veteran was seen for a variety of problems.  The 
diagnoses included left lower quadrant pain consistent with 
IBS and probable spastic colon.

The veteran testified before the undersigned sitting at the 
RO in June 2001.  His testimony was to the effect that he had 
IBS due to exposure to agent orange in Vietnam and/or due to 
conditions caused by exposure to agent orange.

A review of the record reveals that service connection has 
not been granted for any of the veteran's disabilities.

B.  Legal Analysis

The service medical records indicate that the veteran had 
GI/nervous problems prior to service as demonstrated by the 
report of his medical examination in October 1968 for 
induction into service.  IBS, however, was not found at that 
time.  Nor do the service medical records demonstrate the 
presence of this condition.

The post-service medical records reveal that the veteran was 
seen for GI problems in 1974, a few years after separation 
from service.  At his VA agent orange examination in January 
1995, a history of IBS was noted, and the private medical 
reports of his treatment since 1995 show that he has this 
condition.  Hence, the record indicates the veteran has had 
IBS since at least 1995, and had some sort of 
gastrointestinal disorder probably from around 1974.  There 
is no competent evidence, however, that links the veteran's 
IBS, first found several years after service, to an incident 
of service, including exposure to agent orange.  Nor is IBS a 
disease that may be granted service connection on a 
presumptive basis due to exposure to agent orange under the 
statutory and regulatory criteria noted in section III of 
this decision.

Statements and testimony from the veteran are to the effect 
that his IBS is due to exposure to agent orange in service or 
to a disorder caused by agent orange.  The record reveals 
that service connection is not in effect for any of his 
disabilities.  Under the circumstances, secondary service 
connection cannot be granted for the IBS under the provisions 
of 38 C.F.R. § 3.310(a) (2002).  Nor is this evidence 
considered competent because the record does not show that he 
has the experience, training or education to make medical 
statements, diagnoses or opinions.  38 C.F.R. § 3.159(a)(1); 
Espiritu, 2 Vet. App. 492.

The Board finds that the evidence does not demonstrate the 
presence of IBS in service or for many years later, and does 
not link this condition to an incident of service, including 
exposure to agent orange.  The preponderance of the evidence 
is against the claim for service connection for IBS, and the 
claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).












ORDER

Service connection for PTSD is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a shoulder condition is denied.

Service connection for a back disorder is denied.

Service connection for a disorder manifested by allergies is 
denied.

Service connection for rhinitis and sinusitis is denied.

Service connection for bronchitis is denied.

Service connection for IBS is denied.

Service connection for herpes simplex is denied.

Service connection for headaches is denied.



____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

